Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to the Response to Election/Restriction and the Amendment filed 09/13/2022, wherein claim 1 was cancelled and claim 2 was amended.
	Claims 2-9 are pending.  
Priority
	The instant application claims priority to CN202010591188.7 filed 06/24/2020 in China.
Abstract
The abstract of the disclosure is objected to because it recites “The invention provides.”  The abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.  Correction is required.  See MPEP § 608.01(b).

Election/Restrictions
Applicant's election with traverse of a) linoleic acid as the fatty acid, b) the combination of ellagic acid, pilocarpine and methyl gallate as the organic substance, c) glucose as the carbohydrate, d) calcium as the microelement, e) mupirocin as the antibiotic, f) vitamin E as the vitamin, and g) the combination of glutamic acid, arginine, and tyrosine as the amino acid, in the reply filed on 09/13/2022 is acknowledged.  
In the course of the search, the species election was withdrawn.  
Claims 2-9 are examined on the merits herein.
Claim Objections
Claims 2 is objected to because of the following informalities:  
-Claims 2 and 5 are missing a “-“, or some other modifier, between “15” and “beta,” and a comma is missing between “11” and “(13).”
-For consistency in claim language, the term “includes,” in claim 7, should be amended to recite “comprises.”
-Regarding claim 8, Applicant is reminded that each claim must begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  In the instant case, the “B” in “polymyxin B.” does not appear to be an abbreviation.  See MPEP 608.01(m).

	
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Instant independent claim 2 is directed toward a composition for treating a burn wound comprising 261-639 parts of a fatty acid, 3.5-350 parts of an organic substance, 0.02-60 parts of a carbohydrate, 0.009-0.013 parts of vitamin E, 3.04-5.5 parts of a microelement, 0.6-70 parts of an antibiotic and 105-335 parts of an amino acid, wherein the fatty can be chosen from four species of fatty acid, the organic substance is a combination of three substances selected from 36 species of organic substances, the carbohydrate can be chosen from two species, the microelement can be chosen from five species, the antibiotic can be chosen from six species, and the amino acid is a combination of three amino acids that can be chosen from seventeen species.  
Paragraph 39 of the instant specification states that “The inventors discovered in research that an excellent effect on treating burn wounds is achieved by mixing various substances of specific contents in the composition of the present application.  Not limited to any theory, the inventor believes that this may be due to the synergistic effect of the various ingredients.”
However, the instant specification is silent regarding the combination of ingredients required to achieve this effect, is further is silent regarding the combination of three organic substances that must be combined to achieve this effect, and is silent about the combination of three amino acids that must be combined to achieve this effect.  The instant specification only provides three examples of such compositions, none of which share a common similarity, i.e., grouping of compounds/ingredients, that can be attributed to achieving this purported excellent event.  
Example one is a composition comprising:

    PNG
    media_image1.png
    97
    629
    media_image1.png
    Greyscale
(paragraph 53).
Example two is a composition comprising:

    PNG
    media_image2.png
    168
    635
    media_image2.png
    Greyscale
(paragraph 54).  
Example three is a composition comprising:

    PNG
    media_image3.png
    193
    631
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    487
    631
    media_image4.png
    Greyscale
(paragraph 55).
Examples one, two and three contain four similar ingredients, linoleic acid as the fatty acid, glucose as the carbohydrate, vitamin E and calcium lactate.  However, these examples do not provide guidance on the combination of ingredients that provide the purported excellent effect.
A search of the prior art indicates that while compositions comprising aloe vera extracts for the treatments of burns are known (US 4,857,328, US 2016/0243164, US 2011/0165276, and Haman, PTO-892), wherein aloe vera extracts contain fatty acids, carbohydrates, vitamin E, microelements, and amino acids, compositions combining specific fatty acids, at least three organic substances, carbohydrates, vitamin E, microelements, antibiotics and at least three amino acids, to achieve an excellent effect for treating burns, are not known.
US 4,857,328, US 2016/0243164, US 2011/0165276 teach compositions comprising aloe vera extracts for the treatment of burns.
Hamman is the closest prior art and teaches the chemical composition of Aloe vera leaf pulp and exudate and its use in wound healing (pg. 1).  Hamman teaches the chemical composition of Aloe vera leaf pulp and exudate as:

    PNG
    media_image5.png
    512
    654
    media_image5.png
    Greyscale
, wherein anthraquinones are antibacterial compounds (pgs. 1602 and 1612).  These compositions are taught for use in wound healing (pg. 1).  However, Hamman does not teach the instantly claimed organic substances, the specifically claimed fatty acids other than linoleic acid, or the instantly claimed antibiotics.
Thus, in the art of burn wound composition, while aloe vera extracts comprising fatty acids, carbohydrates, vitamin E, microelements, and amino acids are known, the prior art is silent regarding the combination of fatty acids, at least three organic substances, carbohydrates, vitamin E, microelements, antibiotics and at least three amino acids, required for achieving the purported excellent effect recited in paragraph 39.  For these reasons, the recitation of a composition for treating a burn wound comprising 261-639 parts of a fatty acid, 3.5-350 parts of an organic substance, 0.02-60 parts of a carbohydrate, 0.009-0.013 parts of vitamin E, 3.04-5.5 parts of a microelement, 0.6-70 parts of an antibiotic and 105-335 parts of an amino acid, wherein the fatty can be chosen from four species of fatty acid, the organic substance is a combination of three substances selected from 36 species of organic substances, the carbohydrate can be chosen from two species, the microelement can be chosen from five species, the antibiotic can be chosen from six species, and the amino acid is a combination of three amino acids that can be chosen from seventeen species, is broader than what the specification supports.
As such, claims 2-9 fail to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 2 is indefinite because the reference to “parts” is unclear.  It is not understood how the parts are related to a whole.  Are the “parts” out of 100 “parts,” 1000 “parts,” or some other total number of parts?
For the purpose of examination, the composition is interpreted as comprising any amount of recited ingredients.
Claims 3-9 are rejected as being dependent on claim 2. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622